  DURHAM SCHOOL SERVIC
ES, L.P. 407 Durham School Services, L.P. 
and
 International 
Brotherhood of Teamsters, Local 570.  
 Cases 05
ŒCAŒ088893, 05
ŒCAŒ088894, 05
ŒCAŒ089702, and 
05ŒCAŒ103688
 September 5,
 2014
 DECISION AND 
ORDER
 BY MEMBERS
 MISCIMARRA
, JOHNSON
, AND SCHIFFER
 On March 28, 2014, Administrative Law Judge Arthur 
J. Amchan issued the attached decision.  The Respondent 
filed exceptions and a supporting brief, the General 
Counsel filed an answering brief, and the Res
pondent 
filed a reply brief.
 The National Labor Relations Board has delegated its 
authority in this proceeding to a three
-member panel.
 The Board has considered the decision and the record 
in light of the exceptions and briefs and has decided to 

affirm the
 judge™s rulings, findings,
1 and conclusions and 
to adopt the recommended Order as modified and set 
forth in full below.
2 Background
 The Respondent operates 64 bus routes for the tran
s-
portation of school children for the City of Baltimore.  
As more fully set forth in the judge™s decision, on April 
16, 2013, the Union set up a table on property adjacent to 
the driveway in front of the Respondent™s facility from 
which it distributed liter
ature and spoke to employees as 
they left the facility at the end of their morning shift.  In 

response to complaints that employees were parking their 
cars on the grass adjacent to the driveway, Acting Safety 
Supervisor Stacy Richards left the rear of the 
facility, 
where she was normally stationed at that time of day to 
check in returning buses and supervise drivers and aides 
as they checked their buses to assure no children were 
still on board, and asked the employees to move their 
1  The Respondent has excepted to some of the judge™s credibility 
findings.  The Board™s established policy is not to overrule an admini
s-trative law judge™s credibility resolutions unless the clear preponde
r-ance of all the relevant evidence convinces us that they are incorrect.  
Standard Dry Wall Products
, 91 NLRB 544 (1950), enfd. 188 F.2d 362 
(3d Cir. 1951).  We have carefully examined the record and find no 
basis for reversing the findings.
 We agree with 
the judge™s finding that, by the conduct found unla
w-ful in this case, the Respondent breached a settlement agreement in 
Cases 05
ŒCAŒ088893 et al.  While the Respondent excepted to this 
finding, the judge did not act on his finding and set the agreement 
asi
de, and the General Counsel did not except to the judge™s failure to 
set the agreement aside.
 2  We shall modify the judge™s recommended Order to conform to 
the Board™s standard remedial language, and we shall substitute a new 

notice to conform to the Orde
r as modified and in accordance with our 
decision in 
Durham School Services
, 360 NLRB 
694
 (2014).
 cars.  Richards then wal
ked to the gate at the front of the 
facility and remained there for approximately 30 
minutes.  During this time, she made notes on a cli
p-board, talked on her cell phone, and walked back on se
v-eral occasions to the area where the Union had set up its 

table.
   Although not mentioned in the judge™s decision, it is 
undisputed that, at some point that morning, employee 

Martin Fox, who was returning from his morning bus 
run, observed Richards in the driveway in front of the 
Union table, with a clipboard and camer
a.  After parking 
his bus at the back of the facility, Fox walked to the U
n-ion table where he again observed Richards in the driv
e-way, writing on her clipboard.
 Discussion
 We agree with the judge that the Respondent, by Ric
h-ards, violated Section 8(a)(1) b
y engaging in surveillance 

of its employees™ union activity.  In so finding, we stress 

that Richards was observing employees in a way that was 
out of the ordinary.  While Richards normally was st
a-tioned in the rear of the facility where she could oversee 
the child checks, on this occasion she atypically pos
i-tioned herself in front of the facility
Ša place that a
l-lowed her to observe the 
union 
activity but did not allow 
her to oversee the child checks.  According to Richards™ 
own testimony, moreover, she ﬁkep
t coming down [the 
driveway],ﬂ and ﬁwent back and forth [down the driv
e-
way].ﬂ  
 We also affirm the judge™s finding that Richards u
n-lawfully created the impression of surveillance by the 

conduct set forth above.  An employer unlawfully creates 

the impressio
n of surveillance by statements or other 
conduct which, under all relevant circumstances, would 
lead reasonable employees to assume that their union 
activities have been placed under surveillance.  See ge
n-erally 
Metro One Loss Prevention Services
, 356 NLRB
 89, 102
 (2010).  Contrary to the Respondent™s argument, 
a statement indicating that surveillance has occurred is 

not the only manner in which an unlawful impression of 
surveillance can be created.  Instead, the Board has co
n-sistently found that conduct al
one, such as note
 taking 
while employees are engaged in union activity, can cr
e-ate an impression of surveillance as well.  See 
Monfort of 

Colorado
, 298 NLRB 73, 85
Œ86, 141 (1990), enfd. in 
pert. part 965 F.2d 1538 (10th Cir. 1992) (supervisors 
stood behind
 employees who were wearing union insi
g-nia and took notes of an undisclosed nature while the 

employees were working); 
Smithfield Packing Co.
, 344 
NLRB 1, 3 (2004) (employer™s agents parked 15 to 20 

feet away from handbillers for approximately 30 to 45 
minu
tes and appeared to write something down when 
361 NLRB
 No. 44
                                                             408 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
  someone in a vehicle accepted a handbill), enfd. 447 F.3d 
821 (D.C. Cir. 2006).  Here, Fox observed Richards both 

in front of the 
union table, and later in the driveway wri
t-ing on her clipboard, all while emplo
yees were engaged 
in 
union activity.  As noted above, this conduct was out 
of the ordinary for Richards and we find, for all the for
e-going reasons, that the Respondent thereby created the 
impression of surveillance in violation of Section 8(a)(1).  
Hospita
l Episcopal San Lucas
, 319 NLRB 54, 59 (1995) 
(respondent engaged in surveillance by looking out an 

office window at picketing, asking about the picket signs 
and the identity of the pickets, and writing names of the 
picketing employees on a piece of paper,
 and created the 
impression of surveillance by engaging in the above co
n-duct in front of two employees).
 ORDER
 The National Labor Relations Board adopts the re
c-ommended Order of the administrative law judge as 
modified and set forth in full below and order
s that the 
Respondent, Durham School Services, L.P., Rosedale, 
Maryland, its officers, agents, successors, and assigns 
shall 
 1.  
Cease and desist from 
 (a) 
Creating the impression that it is engaged in su
r-veillance of its employees™ union or other 
protected co
n-certed activities.
 (b) 
Placing employees under surveillance while they 
engage in union or other protected concerted activities.
 (c) 
In any like or related manner interfering with, r
e-straining, or coercing employees in the exercise of the 

right
s guaranteed them by Section 7 of the Act.
 2. 
Take the following affirmative action necessary to 
effectuate the policies of the Act.
 (a) 
Within 14 days after service by the Region, post at 
its Rosedale, Maryland facility copies of the attached 

notice marke
d ﬁAppendix.ﬂ
3  Copies of the notice, on 
forms provided by the Regional Director for Region 5, 

after being signed by the Respondent™s authorized repr
e-sentative, shall be posted by the Respondent and mai
n-tained for 60 consecutive days in conspicuous places,
 including all places where notice to employees are cu
s-
tomarily posted.  In addition to physical posting of paper 
notices, the notices shall be distributed electronically, 
such as by email, posting on an intranet or an internet 
site, and/or other electroni
c means, if the Respondent 
3 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the N
a-tional Labor Relation
s Boardﬂ shall read ﬁPosted Pursuant to a Jud
g-
ment of the United States Court of Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ
 customarily communicates with its employees by such 
means.  Reasonable steps shall be taken by the Respon
d-ent to ensure that the notices are not altered, defaced, or 
covered by any other material.  If the Respondent has 
gone out 
of business or closed the facility involved in 

these proceedings, the Respondent shall duplicate and 
mail, at its own expense, a copy of the notice to all cu
r-rent employees and former employees employed by the 
Respondent at any time since April 16, 2013.
 (b) 
Within 21 days after service by the Region, file 
with the Regional Director for Region 5 a sworn certif
i-cation of a responsible official on a form provided by the 
Region attesting to the steps that the Respondent has 
taken to comply.
  APPENDIX
 NOTICE T
O EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL 
LABOR 
RELATIONS 
BOARD
 An Agency of the United States Government
  The National Labor Relations Board has found that we vi
o-lated Federal labor law and has ordered us to post and obey 
this notice.
  FEDERAL LAW GIVES
 YOU THE RIGHT TO
  Form, join, or assist a union
 
Choose representatives to bargain with us on 
your behalf
 Act together with other employees for your ben
e-fit and protection
 Choose not to engage in any of these protected 
activities.
 WE WILL NOT
 create the 
impression that we are e
n-gaged in surveillance of your union or other protected 
concerted activities.
 WE WILL NOT
 place you under surveillance while you 
engage in union or other protected concerted activities.
 WE WILL NOT
 in any like or related manner inte
rfere 
with, restrain, or coerce you in the exercise of the rights 
listed above.
 DURHAM 
SCHOOL 
SERVICES
, L.P.
  The Board™s decision can be found at 
www.nlrb.gov/case/05
-CA-088893 or by using the QR 
code 
below.
  Alternatively, you can obtain a copy of the 
decision from the Executive Secretary, National Labor 
Relations Board, 1099 14th St,, N.W., Washington, D.C. 
20570, or by calling (202) 273
-1940. 
                                                              DURHAM SCHOOL SERVIC
ES 409   Pablo A. Godoy 
and
 Letitia F. Silas, Esqs., 
for the G
eneral 
Counsel.
 Charles P. Roberts, II (Constangy, Brooks & Smith, LL
C), of 
Winston
-Salem, North Carolina, for the Respondent.
 DECISION
 STATEMENT OF THE 
CASE
 ARTHUR 
J. AMCHAN
, Administrative Law Judge.  This case 
was tried in Baltimore, Maryland, on 
February 11, 2024.  The 
Charging Party, Teamsters Local 570 filed the charge in Case 
05ŒCAŒ103688 on April 23, 2013, and the General Counsel 
issued the complaint on July 22, 2013.  In that complaint the 
General Counsel alleges that Respondent has failed to
 comply 
with terms of a February 28, 2013 settlement agreement in 
Cases 05
ŒCAŒ088893, 05
ŒCAŒ088894, and 05
ŒCAŒ089702.  
He seeks a finding that Respondent violated the Act as alleged 
in Case 05
ŒCAŒ103688 as a basis for filing for default jud
g-ment in the oth
er cases.
 Case 05
ŒCAŒ103688 concerns allegations that Respondent 
by Stacey Richards, then an acting safety coordinator, engaged 

in surveillance by photographing and taking notes of employees 
engaged in union activities on April 16, 2013, and also created 
the impression amongst employees that their union activities 
were under surveillance.
1  The events in this case occurred 3 
days before the Union filed a representation petition on April 
19.  The majority of eligible voters voted against representation 
by th
e Union on May 31, 2013.  The Union filed objections to 
conduct affecting the results of the election.  These objections 

were overruled by Administrative Law Judge Michael Rosas in 

a recommended decision dated September 12, 2013.  (G.C. 
Exh. 3.)  The Union
 filed exceptions to the recommended dec
i-sion which is pending before the Board.
 On the entire record, including my observation of the d
e-meanor of the witnesses, and after considering the briefs filed 

by the General Counsel and Respondent, I make the follo
wing
 FINDINGS OF 
FACT
 I.  JURISDICTION
 Respondent is a nationwide company which provides tran
s-portation services.  It operates the facility here in the Rosedale 
section of Baltimore, Maryland, for the transportation of school 

students.  Respondent derives 
gross revenues in excess of 
1  Richards has since become Respondent™s ﬁpermanentﬂ safety c
o-
ordinator.  Respondent admits she is a statut
ory supervisor and was a 
statutory supervisor in April 2013.
 $250,000 annually from its operations at Rosedale.  It also pu
r-
chases and receives goods and or services valued in excess of 

$5000 from outside the State of Maryland at the Rosedale faci
l-ity.  Respondent admits, and I find, that
 it is an employer e
n-gaged in commerce within the meaning of Section 2(2), (6), 
and (7) of the Act and that the Union, Teamsters Local 570, is a 
labor organization within the meaning of Section 2(5) of the 
Act. 
 II.  ALLEGED UNFAIR LABOR
 PRACTICES
 Respondent operates 64 bus routes for the transportation of 
school children for the City of Baltimore.  The bus drivers and 
aides start work as early as 5 a.m.; some of them complete a 
morning run between 9 and 10 a.m.  Some of these employees 
then go on b
reak for several hours until their afternoon or eve
n-ing run begins.
 On April 16, 2013, at about 9:30 a.m., three Teamster orga
n-izers set up a table with coffee, donuts, and other materials on 

private property bordering on the driveway which leads from 

Phil
adelphia Road, a public street, to Respondent™s facility.  
The owner of this property has given the Union permission to 
use his property.  The driveway is the only access into R
e-spondent™s facility.  The Union set up such a table adjacent to 
the driveway o
n several other occasions.
 A little after 9:30 three employees stopped to talk to the u
n-ion representatives.  At least two, Linda Kees and Dale Hof
f-man, pulled part way onto the grass to the right of the driveway 
as one faces north towards Philadelphia Roa
d.  The union table 
was on the opposite side of the driveway.  An employee, who is 
a part owner of the land on the right side of the driveway co
m-plained to Stacy Richards that the two cars would damage the 
grassy area on which they were partially parked.
 Richards at this time was at the rear or south side of R
e-spondent™s building supervising the drivers and aides in chec
k-ing their busses to assure no children were still on board.  She 

then walked past the building and down the driveway to where 
Kees and Hof
fman were parked.  Richards told them to move 
their vehicles and the two employees did so immediately.
 Richards then walked back to a gate at the end of the driv
e-way which is part way towards Respondent™s facility from 

Philadelphia Road.  She stayed there 
for as much as 10 minutes 
talking to 2 other employees who were leaving the facility.  
After approximately 10 minutes Richards walked back towards 
the union table.  Union Organizer Moses Jackson took a phot
o-graph of Richards.  Almost immediately, at about 
9:40 a.m., 

Richards took 2 photographs of the union table, one of which 
shows Jackson.  No employees appear in these two pictures.  I 
conclude that no employees were at the table when Richards 
took her photos.  If Richards had wanted to document which 
empl
oyees were at the union table, or wanted to coerce e
m-ployees, she would have photographed them.
2 2  There is no evidence that Richards took photographs other than 
those that are in the record.  I discredit the testimony of the General 
Counsel™s witnesses who testified that they were at the t
able when 
Richards photographed the organizers.  For one thing, the photographs 
taken by the Union of employees at the table were clearly taken at a 
                                                                                                                       410 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
  After taking her photos Richards walked back to the gate.  
She had a clipboard in her hand.  At the gate, Richards spoke 
with somebody on her cellphone and mad
e some notations on 
her clipboard.  The only photographs taken during this period 
show Richards talking on her cellphone and making notes on 

her clipboard while facing south, the direction away from the 
union table.  (GC Exh. 12 (a) and (b).)  One would ex
pect that 
if Richards was staring back at the union table, the Union™s 

photographs would show this.  I thus find that the General 

Counsel has not established that Richards kept the union rally 
under constant surveillance while she stood at the gate.
 Richar
ds stayed at the gate for about 10
Œ15 minutes Tr. 263
Œ266.
3  On several occasions that morning she walked back to 
the area where the union had set up its table.  On these occ
a-sions Richards observed employees near the union table.  Se
v-eral of these employe
es, including those who testified at the 
hearing, observed Richards on one of more of these occasions, 
but not when she took her photos.
 Sometime before 10:03 a.m. Richards spoke with Respon
d-ent™s general manager, Daryl Owens.  At 10:03 Owens emailed 

corpo
rate labor relations manager Cal Schmidt, as follows:
  The teamsters have arrived with their hotdog cart and donuts.  
Employees were lining the grass along the driveway and 
Stacey who was in the parking lot asked the employees not to 
park on the grass or b
lock the driveway and one of the tea
m-sters took a photo of her.  She in turn took one of them.
  (GC Exh. 21.)
  This email, in conjunction with the testimony that Richards 
remained at the gate for some time after she took the phot
o-graphs, establishes that t
he 9:40 timeframe for Richards™ photos 
is likely to be accurate.  It also establishes that she walked 

down the driveway initially to prevent employees from parking 
on the grass.
 The February 28, 2013 settlement and motion for default
 On February 28, 2013, 
the Regional Director for Region 5 
approved an informal board settlement in Cases 05
ŒCAŒ088893, 05
ŒCAŒ088894, and 05
ŒCAŒ089702.  The Region 
issued a complaint in these cases on December 12, 2012, alle
g-different time of day, as evidenced by the sunshine, as opposed to the 
cloudy conditions when a union organ
izer photographed Richards and 
she photographed them. 
 3  Richards™ testimony is inconsistent as to why she remained at the 
gate before and after photographing the union organizers.  At Tr. 64 she 
said she was at the gate talking to employees Shelly Clash 
and Laura 
Klingonsmith before she took photographs of the union organizers.  At 
Tr. 266
Œ267 she testified that the reason she remained near the gate for 
10
Œ15 minutes after she took the photos of the union table was that she 
was talking to the same two emp
loyees.  The photos taken by the Union 
afterwards do not show anyone with Richards.  (G.C. Exh. 12 (a) and 

(b).)  I conclude Richards was standing near the gate for 10
Œ15 minutes 
before taking the photos and 10
Œ15 minutes afterwards.
 Richards™ testimony is
 also inconsistent as to whether she saw e
m-ployees at the union table after she took the photographs.  (Tr. 78
Œ79, 
267.)  I find that she did observe several employees talking to the union 

organizers sometime after she took her photographs.
 ing that Respondent, by General Manager Darryl Owens, i
nte
r-rogated employees about their union activities on August 6, 
2012; that Owens prohibited employees from talking about 
management and other employees on August 6, that he interr
o-gated employees again on August 29 and that he and Erik O
w-ings, a regional m
anager, created the impression of surveillance 
on September 6.  In the settlement, Respondent agreed to post a 

notice and comply with the terms of the notice.  The Notice 
contained promises not to violate the Act as alleged in the co
m-plaint.  With regard t
o surveillance the Notice stated, ﬁWE 
WILL NOT make it appear to you that we are watching out for 
your activities on behalf of the International Brotherhood of 
Teamsters, Local 570, or any other union.ﬂ
 On March 8, 2013, Darryl Owens certified that the Not
ice 
was posted on that date on a bulletin board to the left of the 
dispatcher™s window and in a hallway.  The Notices should 
have still been in place on April 16, when the alleged violations 

by Stacey Richards occurred.  The settlement contained la
n-guage s
tating that in the event of noncompliance with any terms 
of the settlement the Regional Director could reissue a co
m-plaint to which Respondent waived its right to file an answer.
 Analysis
 The idea behind finding, ﬁan impression of surveillanceﬂ as a 
violat
ion of Section 8(a)(1) of the Act is that employees should 

be free to participate in union organizing campaigns without the 
fear that members of management are peering over their shou
l-ders, taking note of who is involved in union activities, and in 
what pa
rticular ways.  An employer creates an impression of 
surveillance by indicating that it is closely monitoring the d
e-gree of an employee™s union involvement, 
Flexsteel Industries, 
311 NLRB 257 (1993).
 Nevertheless, it is not a violation of the Act for an em
ployer 
to merely observe open union activity, so long as its represent
a-tives do not engage in behavior that is ﬁout of the ordinary,ﬂ 

Partylite Worldwide, Inc., 
344 NLRB 1342 (2005); 
Arrow A
u-tomotive Industries, 
258 NLRB 860 (1981), enfd. 679 F.2d. 875 
(4th Cir. 1982).
 I conclude that Respondent, by Stacy Richards, violated Se
c-tion 8(a)(1) of the Act.  I do not base this conclusion on the first 
trip Richards made up the driveway to tell employees to move 
their cars off the grass.  However, I find that Richa
rds created 
an impression of surveillance by standing by the gate to the 

facility where the union table was visible for an extended per
i-od of time afterwards.  I also find she created the impression of 
surveillance by making repeated trips up the driveway 
ostens
i-bly to see whether any other employees were parking on the 
grass.
 Richards did not normally perform her duties at the gate.  
She performed them much farther from the driveway where the 

union rally was not visible.  There was no need for Richards to 

remain at the gate to protect the turf next to the driveway.  She 
could have put up a ﬁDo Not Park on the Grass or on the 
Drivewayﬂ sign at the gate.  She could also have told emplo
y-ees not to park on or next to the driveway when they parked 
their school b
usses.
 I also conclude that Richards actually engaged in survei
l-lance.  There was no need for her to approach the union table to 
                                                                                              DURHAM SCHOOL SERVIC
ES 411 protect the turf next to the driveway.  There is also no evidence 
that Richards was aware of the February 2013 settlement.  

Thu
s, she is likely to be unaware that she should refrain from 
keeping the union table under observation.  Although no e
m-ployees were at the union table when Richards took her phot
o-graphs, employees were at the table later while she remained at 

the gate and w
hen she walked up the driveway on other occ
a-sions.  (Tr. 78
Œ79.)
 CONCLUSIONS OF 
LAW Respondent, by Stacy Richards, violated Section 8(a)(1) of 
the Act on April 16, 2013, by engaging in surveillance of e
m-ployees™ union activities and by creating the 
impression that 
their union activities were under surveillance.
 REMEDY
 Having found that the Respondent has engaged in certain u
n-fair labor practices, I shall order it to cease and desist therefrom 
and to take certain affirmative action designed to effectu
ate the 
policies of the Act.
 The General Counsel has asked that the Board set aside the 
settlement in cases 05
ŒCAŒ088893, 05
ŒCAŒ088894, and 05
ŒCAŒ089702 and find Respondent in default of that settlement.  
In addition to posting a notice relating to the all
egations in case 
05ŒCAŒ103688, the General Counsel seeks an order that the 
notice be read to assembled employees by a responsible ma
n-
agement official or a Board agent, that the Union be given a
c-cess to Respondent™s bulletin boards and other places where 
Respondent customarily posts notices for employees, and that 
Respondent be ordered to provide the Union an updated list of 
the names and addresses of unit employees.
 I decline to either set aside the settlement agreement or order 
the Respondent to take the m
easures requested by the General 
Counsel.  The violations here were isolated, committed by a 
low
-level supervisor for a period of approximately 1/2 hour and 
concerned open union activity.  It has not been established that 
Stacy Richards was acting at the d
irection of any higher level 
official.
4  In view of these factors, I conclude the enhanced 
remedies are unwarranted.
 The Board has stated that it may order extraordinary rem
e-dies when the Respondent™s unfair labor practices are so n
u-merous, pervasive and o
utrageous that such remedies are nece
s-sary to dissipate fully the coercive effects of the unfair labor 
practices found, 
Federated Logistics & Operations, 
340 NLRB 
255, 256 (2003).  I find that Respondent, by Stacey Richards 

breached the February settlement
 agreement during the 60
-day 
notice posting period.  However, I find that this violation, even 

in conjunction with the violations alleged in the December 
2012 complaint do not rise to the level which would warrant 
any of the extraordinary remedies requeste
d by the General 
Counsel.
 [Recommended Order omitted from publication.]
  4  I find her d
enial that she told employee Martin Fox that Darryl 
Owens had directed her to monitor the union activity as credible as 
Fox™s testimony that she did so.  (Tr. 217, 264.)  Like Respondent at p. 
23 of its brief, I do not conclude that Fox was being untruthfu
l.  I am, 
however, uncertain that his recollection of a brief conversation that 
occurred 9
Œ10 months earlier is accurate.
                                                               